MEMORANDUM **
Jean Leonard Harris appeals pro se from the district court’s judgment dismissing as moot Harris’s appeal from the bankruptcy court’s order granting the Trustee’s motion to approve the sale of personal property. We have jurisdiction under 28 U.S.C. § 158. After de novo review, Ewell v. Diebert (In re Ewell), 958 F.2d 276, 279 (9th Cir.1992), we affirm.
The district court properly concluded that Harris’s appeal was moot because the personal property had already been sold and the bankruptcy court’s conclusion that Jack Swain was a good faith purchaser was not clearly erroneous. See 11 U.S.C. § 363(m); Ewell, 958 F.2d at 279, 281.
Harris’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.